Citation Nr: 0025288	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Bruce E. Newman, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1947.  He died on September [redacted], 1992, and is survived 
by his widow, the appellant.  

This appeal arises from an October 1992 RO rating decision 
which denied service connection for the veteran's cause of 
death.  

The appellant's sworn testimony was obtained at an October 
1993 RO hearing.  A hearing was also conducted in November 
1996 hearing before the undersigned Member of the Board 
sitting at the RO (Travel Board hearing).  Transcripts of 
both hearings are on file.  

In March 1997, the Board issued a Remand for additional 
necessary development, which was not satisfactorily completed 
at the RO.  This matter is--regrettably once again, referred 
to the RO for all appropriate, albeit expedient, development.  

It is also noted that a June 1997 supplemental statement of 
the case (SSOC) appears to have incorrectly identified the 
issue on appeal as whether "new and material" evidence had 
been submitted to "reopen" a claim of service connection 
for the cause of the veteran's death.  As noted above, this 
matter comes directly on timely appeal of an October 1992 
rating decision: the issue is properly characterized on the 
front page of this, and one prior, Board Remand.  




REMAND 

The United States Court of Appeals for Veterans Claims 
(Court) specifically mandated that a Board Remand confers on 
the appellant, as a matter of law, the right to compliance 
with Board Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance. Id.  

Given those pronouncements, and the RO's failure to complete 
the requested development contained in the Board's March 1997 
Remand, a second Board Remand is required, even though it 
will, regrettably, further delay a decision in this matter.  
See 38 C.F.R. §§ 3.327, 19.9 (1999). 

The primary purpose of these Board Remands was and remains to 
give the appellant an opportunity to submit additional 
medical evidence which might well ground her claim, 
consistent with 38 U.S.C.A. § 5107(a) (West 1991), and 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In doing so, the 
Board also recognized the unique facts of this case: the 
veteran's extensive in-service treatment for rheumatic fever 
with mild myocardial damage and degeneration, myocarditis, 
dyspnea, palpitations on exertion, and incomplete right 
bundle branch block; his service-connected myocarditis, 
residuals of hypertrophied tonsils; his long, albeit post-
service, medical history of atherosclerosis, hypertension, 
chronic obstructive pulmonary disease, and valvular heart 
disease; and his September 1992 death due to a long history 
of coronary artery disease.  

Due to several procedural irregularities, the Board finds 
that the requested development was not completed: the 
appellant was not afforded the requested Robinette notice.  
Firstly, the RO's April 1997 correspondence to the appellant, 
which informed her of the Board's March 1997 Remand and 
included the requested Robinette notice, was sent to the 
appellant at the wrong address.  Moreover, a copy of this 
notice was not issued to the appellant's representative, but 
rather, The American Legion, a former representative.  The 
situation was compounded when a June 1997 SSOC, which 
identified the wrong issue and legal standard-as noted in 
the Introduction section of this Remand, was mailed to the 
wrong address-the appellant's former residence (Lincoln 
Avenue).  Information contained in the VA claims file 
indicates that the Robinette notice was returned to VA as 
"not deliverable" and that that the post office was unable 
to forward the notice.  Unidentified handwritten notes 
indicate that this, and other notices, was issued to the 
appellant at another address ([redacted]).  According to the 
handwritten note, the "address per P/F', but it is unclear 
what the source of the change in address was.  There is no 
documentation in the claims file that this is the appellant's 
new address, and the lack of any documentation is of 
particular concern, as this new address is not the 
appellant's last known address of record (East Main Street).  

As noted by the Board in March 1997:  while the veteran's 
death certificate does not list a service-connected disorder 
as the cause of the veteran's death, there may be additional 
medical evidence not yet associated with the claims file that 
ties the veteran's inservice disorders to his death.  
Although informed of his heart problems in 1980, there is 
only one clinical record in the claims folder of cardiac 
treatment in 1980, and most of the records are dated 12 years 
later, in 1992, the year of the veteran's death.  Moreover, 
the Board is not satisfied that the appellant understands her 
need to submit medical evidence to support her claim of 
service connection for the cause of the veteran's death.  The 
appellant has indicated that Dr. Lee, the veteran's private 
physician, told her that it was not possible to tell what 
kind of heart condition the veteran had because of the amount 
of loss of heart function.  She also believes that Dr. Lee 
would have filled out the death certificate differently than 
was done by a physician who had never previously seen the 
veteran.  

In view of the probable existence of medical records which 
might assist the appellant in establishing a well-grounded 
claim for service connection for the cause of the veteran's 
death, the appellant should be afforded the opportunity to 
obtain and submit such records, to include an opinion from 
Dr. Lee, if desired, concerning a relationship between the 
veteran's service-connected myocarditis and the causes of his 
death.  

The Court has held that the 38 U.S.C.A. § 5103(a) duty to 
assist in certain circumstances requires VA to notify an 
appellant of what evidence is needed to make his/her 
application for service-connected disability compensation 
complete. Robinette v. Brown, 8 Vet. App. 69 (1995). In the 
present case, based upon the statements of the appellant, she 
should be advised to submit medical evidence which 
demonstrates that the veteran had coronary artery disease or 
chronic obstructive pulmonary disease inservice, or evidence 
showing a cause and effect relationship between the veteran's 
inservice heart disorder and the causes of his death.  

In view of the foregoing, and in order to assist the 
appellant in completing her application for VA benefits, the 
case is REMANDED for the following action: 

1.  The RO should contact the appellant, 
at her last known address of record, as 
well as her representative--directly, in 
order to obtain documentation of her 
current address.  Typed documentation 
should be maintained in the VA claims 
file as to her most current address, with 
identification of the source of the 
address obtained.  

2.  Thereafter, the RO should 
appropriately advise the appellant that 
in order to complete her application for 
benefits, she may obtain and submit any 
records pertaining to medical treatment 
of the veteran, to include a statement 
from Dr. Lee, if desired, which would 
tend to establish the presence of 
coronary artery disease or chronic 
obstructive pulmonary disease in service 
or which would tend to causally relate 
the veteran's service-connected 
myocarditis to the causes of his death.

3.  The RO should then review the record 
and the claim should be readjudicated-as 
entitlement to service connection for the 
cause of the veteran's death (without 
reference to, or consideration of, new 
and material evidence).  

If the claim is found to be well-
grounded, then the RO should complete any 
additional indicated development, 
including obtaining a VA medical opinion 
as to whether, from the evidence of 
record, is it as likely as not that the 
veteran's cause of death was due to, or 
hastened by, service or service-connected 
disability.  

If the claim is denied, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the claim should be returned to the Board for 
further review. No action is required of the appellant until 
she receives further notice. The Board does not indicate any 
factual or legal conclusion as to the final outcome warranted 
in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


